     Case 2:19-cr-00029-RGK Document 17 Filed 03/01/19 Page 1 of 3 Page ID #:92

                                      NOTE: CHANGES MADE BY THE COURT
 1   TRACY L. WILKISON
     Attorney for the United States,
 2   Acting Under Authority
     Conferred by 28 U.S.C. § 515
 3   LAWRENCE S. MIDDLETON
     Assistant United States Attorney             cc: PSA/USPO
 4   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 5   VALERIE L. MAKAREWICZ (Cal. Bar. No. 229637)
     Assistant United States Attorneys
 6   Major Frauds Sections
          1100 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-6683/2729
          Facsimile: (213) 894-6269
 9        E-mail:    julian.l.andre@usdoj.gov
                     valerie.makarewicz@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                          UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,               No. CR 19-029-RGK
15             Plaintiff,                    [PROPOSED] ORDER CONTINUING TRIAL
                                             DATE AND FINDINGS REGARDING
16                  v.                       EXCLUDABLE TIME PERIODS PURSUANT
                                             TO SPEEDY TRIAL ACT
17   GRACE SHIN WON KIM CANADA,
                                             [PROPOSED] TRIAL DATE: 11/12/2019
18             Defendant.
19

20

21        The Court has read and considered the Stipulation Regarding
22   Request for (1) Continuance of Trial Date and (2) Findings of
23   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
24   parties in this matter on February 27, 2019.        The Court hereby finds
25   that the Stipulation, which this Court incorporates by reference into
26   this Order, demonstrates facts that support a continuance of the
27   trial date in this matter, and provides good cause for a finding of
28   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
     Case 2:19-cr-00029-RGK Document 17 Filed 03/01/19 Page 2 of 3 Page ID #:93



 1         The Court further finds that:      (i) the ends of justice served by

 2   the continuance outweigh the best interest of the public and

 3   defendant in a speedy trial.      (ii) failure to grant the continuance

 4   would be likely to make a continuation of the proceeding impossible,

 5   or result in a miscarriage of justice; and (iii) failure to grant the

 6   continuance would unreasonably deny defendant continuity of counsel

 7   and would deny defense counsel the reasonable time necessary for

 8   effective preparation, taking into account the exercise of due

 9   diligence.

10         THEREFORE, FOR GOOD CAUSE SHOWN:
11         1.     The trial in this matter is continued from April 9, 2019,
12   to November 12, 2019 at 9:00 a.m.
13         2.     The time period of April 9, 2019, to November 12, 2019,
14   inclusive, is excluded in computing the time within which the trial
15   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),
16   and (B)(iv).
17         3.     Defendant shall appear in Courtroom 850 of the Roybal
18   Federal Building and U.S. Courthouse, 255 East Temple Street, Los
19   Angeles, California on November 12, 2019, at 9:00 a.m.

20         4.     Nothing in this Order shall preclude a finding that other

21   provisions of the Speedy Trial Act dictate that additional time

22   periods are excluded from the period within which trial must

23   commence.    Moreover, the same provisions and/or other provisions of

24   ///

25   ///

26   ///

27

28

                                          2
     Case 2:19-cr-00029-RGK Document 17 Filed 03/01/19 Page 3 of 3 Page ID #:94



 1   the Speedy Trial Act may in the future authorize the exclusion of

 2   additional time periods from the period within which trial must

 3   commence.

 4        IT IS SO ORDERED.

 5

 6    March 01, 2019
      DATE                                    HONORABLE R. GARY KLAUSNER
 7                                            UNITED STATES DISTRICT JUDGE
 8

 9

10   Presented by:
11       /s/
     JULIAN L. ANDRÉ
12   Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
